                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

                                                  )
ARTHUR JERNIGAN,                                  )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )           Case No. 4:18-CV-0022-ERW
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner of Social Security            )
                                                  )
     Defendant.                                   )

                                MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner of Social Security (“Commissioner”) denying the application of Arthur

Jernigan (“Plaintiff”) for Disability Insurance Benefits (“DIB”) under Title II, 42 U.S.C. §§ 401,

et seq. Plaintiff has filed a brief in support of the Complaint (ECF 20) and Defendant has filed a

brief in support of the Answer (ECF 28).

     I. PROCEDURAL HISTORY

       Plaintiff filed his applications for DIB under Title II of the Social Security Act on

December 5, 2014 (Tr. 165-171). Plaintiff was initially denied relief on February 5, 2015, and on

March 4, 2015, he filed a Request for Hearing before an Administrative Law Judge (“ALJ”) (Tr.

107-113). After a hearing, by a decision dated January 3, 2017, the ALJ found Plaintiff was not

disabled (Tr. 46-54). Plaintiff filed a Request for Review of Hearing Decision on February 28,

2017 (Tr. 162-163). On November 9, 2017, the Appeals Council denied Plaintiff’s request for

review (Tr. 1-6). Plaintiff appealed to the United States District Court for the Eastern District of

Missouri on January 5, 2018 (ECF 1). As such, the ALJ’s decision stands as the final decision of

the Commissioner.


                                                  1
    II.      DECISION OF THE ALJ

          The ALJ determined Plaintiff meets the insured status requirements of the Social Security

Act through September 30, 2015, and Plaintiff has not engaged in substantial gainful activity

since June 20, 2012, the alleged onset date of his disability (Tr. 48).

          The ALJ found Plaintiff has the severe impairments of history of lumbar fusion 1 at L4-5

and L5-S1, bilateral foraminal narrowing 2 in the lumbar spine, lumbar radiculopathy 3, history of

total left knee arthroplasty 4, and obesity (Tr. 48). The ALJ found no impairment or combination

of impairments which meets or medically equals the severity of one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 48).

          The ALJ conducted a hearing with Plaintiff, Plaintiff’s counsel, and Debra Determan, a

vocational expert, on November 10, 2016 (Tr. 68). At the hearing, Plaintiff testified he was born

in 1968, completed high school through the tenth grade, and does not have his GED (Tr. 67-68).

Plaintiff worked for Stafford Energy, a temp service company, when he was terminated on July

13, 2012, following a work-place accident (Tr. 68-69). Plaintiff has not attempted to find work

since his termination stating, he “wasn’t able” to (Tr. 69).

          Plaintiff testified he must elevate his legs “up to three to four times in a day, chest high,

and then [he] has to ice them two to three times a day” (Tr. 69). Plaintiff had total knee

replacement surgery on his right leg, and he testified he is only able to bend his knee 70 degrees

instead of the necessary 100 degrees (Tr. 69). Plaintiff has “stabbing, sharp pains at night time”


1
  Lumbar fusion is a surgical procedure where bones in the spine are fused together so they heal into a single, solid
bone. This procedure is done to eliminate painful motion or restore stability to the spine.
2
  Bilateral foraminal narrowing is the restriction of the openings on either of a person’s spine where the nerve roots
pass to and from the spinal cord. This condition can cause symptoms such as pain along the length of a compressed
nerve, localized pain, muscle weakness, numbness, or tingling.
3
  Lumbar radiculopathy is also referred to as sciatica, and occurs when a spinal nerve root becomes pinched or
damaged. Symptoms include pain, weakness, numbness, and tingling.
4
  Arthroplasty is more commonly known as a total knee replacement, where fragments of the knee joint are replaced
with artificial elements.

                                                          2
in his lower back, which only allows him to sleep for about two hours at a time (Tr. 70). When

Plaintiff sits for approximately thirty minutes, he becomes “so stiff” it is difficult for him to

move his knee (Tr. 73). Plaintiff suffers from knee swelling, and his legs give out on him from

time-to-time (Tr. 80). Plaintiff must lay flat two to three times a day, about every other day, to

relieve pain (Tr. 80-81) Plaintiff testified he is not able to play with his grandchildren because he

does not want to twist or turn, and affect the screws in his spine (Tr. 73).

       Plaintiff is 5’8” and weighed 286 pounds in 2012, 350 pounds in 2013, and 305 pounds at

the time of the hearing in 2016 (Tr. 74). Plaintiff testified he walks on a treadmill at a very slow

pace for about thirty minutes, three to four times a week (Tr. 75). Plaintiff has to hold onto the

side rails of the treadmill when he walks for stability (Tr. 75). Additionally, Plaintiff walks with

a doctor-prescribed cane when he is outside his home (Tr. 78).

       When asked to describe his back pain, Plaintiff testified when he takes his medication, his

back pain is usually at a six or seven on a ten point scale (Tr. 75). When Plaintiff does not take

his pain medication, his pain can be as bad as eight and a half, or nine, every day (Tr. 75).

Plaintiff testified when he is on his pain medication, the pain in his left knee is about an eight,

and the pain stems primarily from his difficulty bending his knee (Tr. 76). Plaintiff also suffers

from hip pain following the removal of part of his hip bone which was used in his spinal fusion

(Tr. 78-79). Plaintiff testified his pain and stiffness can be so bad, at times, his wife has to help

him off the couch (Tr. 79-80).

       Plaintiff does not have a primary care physician, and does not regularly visit the doctor,

because he cannot afford the physician costs (Tr. 76). Plaintiff also testified he had an incident

with his primary care provider, which led to the termination of the relationship, when he testified

positive for “some drugs” (Tr. 77).



                                                   3
         Plaintiff worked as a porter and a detailer cleaning cars at Jerry Ackerman Toyota in

2006 (Tr. 70-71). From 2007 to 2008, Plaintiff worked for Becky’s Carpet, loading and

unloading carpet padding from a truck (Tr. 71). This position required him to lift anywhere from

20 to 120 pounds at any given time (Tr. 71-72). Plaintiff’s position at Becky’s Carpet ended

when the company went out of business (Tr. 72).

         The vocational expert, Debra Determan, testified Plaintiff had prior work as a material

handler, a semiskilled position, which requires very heavy exertion (Tr. 83). Plaintiff also

worked as an automobile detailer, and car porter, which are unskilled positions and required

medium exertion (Tr. 83-84). Ms. Determan also testified Plaintiff is not able to perform any of

his past work; however, he could do sedentary work, including document preparer, call out

operator, and telephone quotation clerk (Tr. 84-85).

         After considering the entire record, including Plaintiff’s testimony, the ALJ determined

Plaintiff has the Residual Functioning Capacity (“RFC”) to perform light work. He could stand

and/or walk for about two hours, and sit for up to six hours, in an eight-hour workday with

normal breaks (Tr. 49). Plaintiff can never climb ladders, ropes, or scaffolds (Tr. 49). He can

occasionally climb ramps and stairs, balance 5, stoop, kneel, crouch, and crawl (Tr. 49). Plaintiff

cannot be exposed to excessive vibration, unprotected heights, or hazardous machinery (Tr. 49).

         The ALJ found Plaintiff is unable to perform any past relevant work 6 (Tr. 52). The ALJ

also found there are jobs, which exist in significant numbers in the national economy, as noted

above. The ALJ concluded Plaintiff was “not disabled” (Tr. 47).




5
  Balance is defined as a person’s ability to maintain body equilibrium to prevent falling when walking, standing,
crouching, or running on narrow, slippery, or erratically moving surfaces.
6
  Plaintiff’s past relevant work including work as a porter and detailer for a car dealership as well as loading and
carpet padding from trucks (Tr. 70-72).

                                                           4
          Plaintiff appeals, arguing first, the ALJ failed to afford adequate weight to Plaintiff’s

treating physician, Dr. Keith Wilkey, and second, to a report by Delores Gonazalez, a vocational

expert. Plaintiff asseverates these errors warrant a change in the ALJ’s decision, and his claims

were erroneously denied review by the Appeals Counsel.

   III.      LEGAL STANDARD

          Under the Social Security Act, the Commissioner must follow a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails to

meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, first

the claimant cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as “any

impairment or combination of impairments which significantly limits [claimant’s] physical or

mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may be

terminated at step two, only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)).

          Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d). If

the claimant has one of, or the medical equivalent of these impairments, then the claimant is per

se disabled without consideration of the claimant’s age, education, or work history. Id.



                                                    5
       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ will

review a claimant’s RFC and the physical and mental demands of the work the claimant has done

in the past to determine if the claimant can perform any past relevant work. 20 C.F.R. §

404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy which can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3.

       “The ultimate burden of persuasion to prove disability, however, remains with the

claimant.” Young v. Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart,

356 F.3d 926, 931 n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003));

Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove

disability and to demonstrate RFC remains on the claimant, even when the burden of production

shifts to the Commissioner at step five.”). Even if a court finds there is a preponderance of the

evidence against the ALJ’s decision, the decision must be affirmed, if it is supported by

substantial evidence. Clark v. Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is

less than a preponderance but is enough that a reasonable mind would find it adequate to support

the Commissioner’s conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002).

See also Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).



                                                 6
       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Cox, 495 F.3d at 617. Instead, the district court must simply determine whether the

quantity and quality of evidence is enough, so a reasonable mind might find it adequate to

support the ALJ’s conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing

McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of

the ALJ, who is the fact-finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004). Thus,

an administrative decision, which is supported by substantial evidence, is not subject to reversal,

merely because substantial evidence may also support an opposite conclusion, or because the

reviewing court would have decided differently. Krogmeier, 294 F.3d at 1022.

       To determine whether the Commissioner’s final decision is supported by substantial

evidence, the court is required to review the administrative record as a whole and to consider:

       (1) Findings of credibility made by the ALJ;

       (2) The education, background, work history, and age of the claimant;

       (3) The medical evidence given by the claimant’s treating physicians;

       (4) The subjective complaints of pain and description of the claimant’s physical activity
       and impairment;

       (5) The corroboration by third parties of the claimant’s physical impairment;

       (6) The testimony of vocational experts based upon proper hypothetical questions which
       fairly set forth the claimant’s physical impairment; and

       (7) The testimony of consulting physicians.

Brand v. Sec’y of Dep’t of Health, Educ. & Welfare, 623 F.2d 523, 527 (8th Cir. 1980).

   IV. DISCUSSION

       In his appeal of the ALJ’s decision, Plaintiff argues first, the ALJ failed to afford

adequate weight to Plaintiff’s treating physician, Dr. Keith Wilkeyy, and second, a report by



                                                 7
Delores Gonazalez, a vocational expert. He believes this warrants a change in the ALJ’s

decision, and he maintains he was erroneously denied review by the Appeals Counsel.

       A. Plaintiff’s Treating Physician

       Plaintiff contends the ALJ erred when he failed to properly consider the medical opinion

evidence of Plaintiff’s treating physician, Dr. Wilkey. Medical opinions are given weight

according to the guidelines outlined in the Title 20 of the Code of Federal Regulations for claims

filed before March 27, 2017. See 20 C.F.R § 404.1527. More weight is given to medical opinions

from treating sources. Id. If a “treating source's medical opinion on the issue(s) of the nature and

severity of [an] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [Plaintiffs]

case record, we will give it controlling weight.” 20 C.F.R. § 404.1527. “A treating physician's

opinion, however, ‘does not automatically control or obviate the need to evaluate the record as a

whole.’” Nowling v. Colvin, 813 F.3d 1110, 1122–23 (8th Cir. 2016) quoting Miller v. Colvin,

784 F.3d 472, 477 (8th Cir. 2001). An ALJ is “not required to rely entirely on a particular

physician's opinion or choose between the opinions [of] any of the claimant's physicians.”

Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011) citing Schmidt v. Astrue, 496 F.3d 833, 845

(7th Cir. 2007).

       “If a treating physician’s opinion is not given controlling weight, then the ALJ must

review various factors to determine how much weight is appropriate.” McRoberts v. Berryhill,

No. 4:17 CV 1447, 2018 WL 2335746, at *9 (E.D. Mo. May 23, 2018) citing Julin v. Colvin,

826 F.3d 1082, 1088 (8th Cir. 2016). If the opinion is not given controlling weight, factors which

must be considered include length of treatment relationship and frequency of examination, nature

and extent of the treatment relationship, supportability, consistency, specialization and other



                                                 8
factors brought to the attention of the ALJ. 20 C.F.R. § 404.1527 (c). The ALJ is required to

“give good reasons” for the weight given to a treating sources medical opinion. 20 C.F.R. §

404.1527(c)(2).

       In his opinion, the ALJ gave some weight to the opinion of the State agency medical

consultant who stated Plaintiff could perform a range of light work which included standing and

walking for two hours (Tr. 51). The opinion was only afforded some weight because the rest of

the medical evidence showed Plaintiff had additional non-exertional limitations which were not

addressed by the State agency medical consultant, including restricting Plaintiff’s ability to climb

ramps and stairs, as well prohibiting Plaintiff’s exposure to vibration, unprotected heights, and

hazardous machinery (Tr. 51).

       With regards to Plaintiff’s ability to lift weight, the ALJ afforded significant weight to

opinions from both Dr. Peter Anderson and Dr. Keith Wilkey (Tr. 52). First, Dr. Anderson found

Plaintiff was able to return to work as of January 17, 2013, but he was only able to lift up to 40

pounds (Tr. 341-342). As of March 26, 2013, Dr. Wilkey found Plaintiff was able to work, not

around heavy equipment, and he was limited to lifting 20 pounds (Tr. 371). Dr. Wilkey also

found Plaintiff was limited to lifting 30 pounds in the year following his lumbar fusion surgery in

January 2015 (Tr. 279-280).

       The ALJ afforded little weight to Dr. Wilkey’s February 2015 opinion, where he

concluded Plaintiff is not employable because he must lay down a few times per day to relieve

his back pain (Tr. 382). Little weight was afforded because the opinion was not consistent with

other medical evidence showing Plaintiff had actually improved his functionality following his

lumbar spine surgery (Tr. 52).




                                                 9
       The ALJ afforded significant weight to Dr. Matthew Bradley’s October 5, 2015 opinion,

which stated Plaintiff could return to work with no restrictions on his left knee (Tr. 410).

       With regards to Dr. Wilkey’s other medical opinions, some weight is afforded to the

extent they were consistent with Plaintiff’s RFC (Tr. 52). Dr. Wilkey has an extensive history

treating Plaintiff, and his opinions vary widely with regards to Plaintiff’s ability to lift and carry

weight, as well as bend, twist, stoop, push, pull, sit, stand and drive. The ALJ stated Dr. Wilkey’s

opinions are only afforded some weight because, given the rest of the medical evidence. The ALJ

found Plaintiff was limited in his ability to do work, and accordingly, limited him to a range of

light work and other appropriate limitations given his continued defects in functioning (Tr. 52).

       Plaintiff argues the ALJ erred by affording Dr. Wilkey’s February 2015 opinion little

weight without appropriately considering the factors which must be evaluated when a treating

physician’s opinion is not given controlling weight. See 20 C.F.R. § 404.1527 (c). The ALJ is

required to “give good reasons” for the weight given to a treating sources medical opinion. 20

C.F.R. § 404.1527(c)(2). In the present case, the ALJ did give good reasons for choosing to

discount Dr. Wilkey’s opinions, namely, they conflict with the other medical evidence in the

record, including evidence from Dr. Wilkey himself, which indicates Plaintiff had improved the

functioning in his back following surgery. “[W]here the treating physician's opinions are

themselves inconsistent, they should be accorded less deference.” Cruze v. Chater, 85 F.3d 1320,

1325 (8th Cir. 1996). Dr. Wilkey presents inconsistent medical opinions a month apart regarding

Plaintiff’s ability to work, and those inconsistent opinions are not consistent with the rest of the

medical evidence. Accordingly, the ALJ provided good reasons to discount Dr. Wilkey’s

medical opinions and afford them little weight when they were inconsistent with the medical

record a whole.



                                                  10
       In Plaintiff’s brief, he points to specific evidence which supports a different RFC

determination than the ALJ’s conclusion in that regard; however, a “decision which is supported

by substantial evidence is not subject to reversal merely because substantial evidence may also

support an opposite conclusion or because the reviewing court would have decided differently.”

Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). The ALJ’s determination to afford

differing amounts of weight to Dr. Wilkey’s opinion is supported by substantial evidence,

because he gave good reasons for his determinations. The ALJ’s RFC determination, including

limitations on Plaintiff’s ability to perform certain types of work, based on medical opinions, and

the testimony of Plaintiff, is supported by substantial evidence.

       B. Additional Vocational Expert Evidence

       On November 9, 2017, Plaintiff was denied his request for review of the ALJ’s decision

dated January 3, 2017, by the Appeals Council (Tr. 1-3). The denial letter notes Plaintiff

submitted 28 pages of additional records from Gonzalez & Associates dated November 11, 2016,

which were reviewed by the Appeals Council (Tr. 2). The following record is significant,

pertaining to review of the ALJ’s decision. On November 10, 2016, the ALJ conducted

Plaintiff’s hearing where the following conversation occurred:

               ALJ: Is the record complete Mr. Solomon?

               ATTY: To the best of my knowledge it is, Your Honor. One thing I guess I did.
               Mr. Jernigan recently had an outside vocational evaluation under his work comp
               case. I don't have that report yet. I don't know if it's relevant or if it's [dispositive].
               Again, I think I was supposed to receive it sometime this week but I don't have it
               so I can't tell you if that [is] significant or relevant to the hearing.

               ALJ: Have you seen it?

               ATTY: I have not, no.

               ALJ: Were you the counsel for that proceeding?



                                                   11
               ATTY: It was not a proceeding. It was just a vocational evaluation by a
               vocational counselor so I'm expecting a report from –

               ALJ: So it's not going to be medical findings. It’s just going to be –

               ATTY: It will just be a vocational opinion and probably a summary of the
               medical.

               ALJ: I'll leave that up to you as to whether you think it's relevant. If you're asking
               the record to remain open. I'll certainly consider t[h]at.

               ATTY: At this time I'm not asking that the record be left open (Tr. 65).

       Plaintiff’s counsel indicated the report would only be a “vocational opinion” and a

“summary of the medical” evidence, not medical findings. The aforementioned report was dated

the day after the ALJ’s hearing; however, there is no indication Plaintiff attempted to supplement

the ALJ’s record following the conclusion of the hearing. Plaintiff now contends the ALJ did not

have an opportunity to review the additional report which he contends “provides additional

analysis of Plaintiff’s [RFC] when considering his pain complaints” (ECF 20 at 14). Plaintiff is

seeking remand so the ALJ can “fully weight the evidence of record,” including this additional

report (ECF 20 at 14).

       The Gonzalez & Associates report, dated November 11, 2016, is “part of the

administrative record on appeal, because the Appeals Council considered [it] when it decided

whether to review the ALJ's decision.” Davidson v. Astrue, 501 F.3d 987, 990 (8th Cir. 2007)

citing Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000). When “the Appeals Council

considers new evidence but denies review, [the reviewing Court] must determine whether the

ALJ's decision was supported by substantial evidence on the record as a whole, including the

new evidence.” Id.

       The Appeals Council, under the Social Security Administration Final Rule, will review a

case if “the Appeals Council receives additional evidence that is new, material, and relates to the


                                                 12
period on or before the date of the hearing decision, and there is a reasonable probability that the

additional evidence would change the outcome of the decision.” Ensuring Program Uniformity

at the Hearing and Appeals Council Levels of the Administrative Review Process, 81 FR 90987-

01 (December 16, 2016). In their denial, the Appeals Council noted the Gonzalez & Associates

report “does not relate to the period at issue” because the ALJ decided the case through

September 30, 2017, and “it does not affect the decision about whether [Plaintiff] was disabled

beginning on or before September 30, 2017” (Tr. 2).

       Plaintiff alleges disability beginning on June 20, 2012 (Tr. 46). The relevant time period

in this case, therefore, is June 20, 2012, through the ALJ’s decision on January 3, 2017. The

Gonzalez & Associates Report is based on an interview done with Plaintiff on October 14, 2016,

and his medical records submitted prior to when the final report was issued on November 11,

2016 (Tr. 15). The Gonzalez & Associates Report does relate to the period on or before the

hearing decision, it was considered by the Appeals Council, and there is no reasonable

probability the additional evidence would change the outcome of the decision. Substantial

evidence supports the ALJ’s determination.

       Notably, the Gonzalez report does not contain any new medical evidence for the ALJ to

review, only an additional vocational opinion on Plaintiff’s ability to find employment. There is

no indication Ms. Gonzalez was provided additional medical evidence which was not provided to

the ALJ. Plaintiff’s counsel stated in the hearing the report was forthcoming, but he did not ask

the ALJ to keep the record open, so the ALJ could consider the Gonzalez & Associates Report.

The report was created using exactly the same information available to the ALJ, both in the form

of medical evidence, medical records, and Plaintiff’s own testimony. The additional report

merely comes to a different conclusion than the ALJ, regarding Plaintiff’s RFC, with exactly the



                                                 13
same medical evidence. Accordingly, the ALJ need not consider this additional report when it

does not add any new medical evidence or testimony from the Plaintiff about his abilities and

limitations. The Gonzalez & Associates Report does not change the weight of the evidence in the

record, and only serves as an additional summary of Plaintiff’s medical records with conclusory

statements regarding Plaintiff’s ability to obtain work.

       Accordingly, the ALJ's decision was supported by substantial evidence on the record as a

whole, and the new Gonzalez & Associates report does not provide additional evidence which is

new, material. It does not create a reasonable probability the additional evidence would change

the outcome of the decision.

       V. CONCLUSION

       For the reasons set forth above, the Court finds substantial evidence on the record, as a

whole, supports the Commissioner’s decision Plaintiff is not disabled.

       Accordingly,

       IT IS HEREBY ORDERED the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED with prejudice.

       A separate judgment shall be entered incorporating this Memorandum and Order.

       Dated this 28th day of March, 2019.

                                              ________________________________
                                              E. RICHARD WEBBER
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 14
